Title: To Alexander Hamilton from Andrew G. Fraunces, 4 August 1793
From: Fraunces, Andrew G.
To: Hamilton, Alexander



Philadelphia, August 4, 1793.
Sir,
My father delivered me this morning your letter of yesterday, which is the third I have received in answer to mine of the 2d. instant. On mature consideration, I find myself warranted in deferring as particular an answer as might be given to them. It is not my intention to make any communication to you, but in your official capacity, and it appears to me these are considered by you as private. When I am assured you have meant them as official, and after your report which you are directed to make to the President; I shall fully and pointedly endeavor to clear up every hint and direct assertion given or made in my letter in question, of the 30th. ultimo.
I enclose you a copy of the information I have received from the President, and conclude with observing, that whether I better my situation or not, at the present moment, from an appeal to the people, I shall at least prove among the rest—that you have not acted in your official capacity, with that uniformity of conduct which might have been expected.
I am, Sir, your obedient servant,

Andrew G. Fraunces.
The Secretary of the Treasury.

